Case 1:16-cv-09517-LAK-KHP Document 262-13 Filed 11/08/19 Page 1 of 2




                    EXHIBIT                   K
Case 1:16-cv-09517-LAK-KHP Document 262-13 Filed 11/08/19 Page 2 of 2


(.t3/ tc'l zvJ! I   11:   UU       !I zbJU JJ I
                                            .?                              E-ll,ll                                l"ArJL   v-t   I
 rlAR-e)-e61e 14: 59 Fronr,                                                                 To;91P538?931          p.1'1




                                                        UNANIMOUS WRITTFN CONSENT
                                                                         OF
                                                                BOAN.D OF DIRECTORS
                                                                          ot
                                            EBER BRO3. WII'E            lNd LIQUOR CORPORATION

                               Th€ undersigned. being all of the Direclors of Eber Bros Wine and Llquor

                     Corporatian a N6w York corporauon (me "sorporaton"), heretiy consenl, prirsuanl m

                     Seclion 708(b) of the Busins8s Corporetion Law ol the State of New York, t0 tho ac,option

                    of the following res0lutions,




                                     RESOLVED, thal the resignation of Lester Eher aa e Dirqctor snd
                               Fresidenl of the Corp0ratlon i$ hotoby accspted pnd approved effective
                               February 1,2012; and be lt fuithcl

                                     RESOLVED. Srrt Wendy Eber shall be, and is horeby, elecied as
                               President of the Corporation, to serve until the n6xt annuel meeling olth6
                               gnarehOldgr$ and untll her respective sLlbcossor is slected and has qualilied,
                               and bs it fudhc'

                                      RESOLVE0, thet tho unexplr€d Director's tom left by the resignation
                               of Leeter Eber be lsft cu vacart until further action 0f thc Boeld of Diflfctoru.


                               tN WTTNE$S WHEREOF, the underaignod Directors and Shareholclefs have

                    6xocuted this Consent as otlhe



                      $l^L,t%n
                    ffiay sryi                                                 Elllott Gumaer




                    , sr!106(,5ux6urGRx(rhtnaJoiiT   RIso!"ulr0N6.c6c




                                                                                                   EB-00001 1 B5
